Williams, Ch. J.
I concur with the other members of the court in the judgment which they have rendered; but at the same time I must take the liberty to observe, that in my opinion the whole judgment of the county court should be affirmed. If there are any reasons, which will warrant a recovery to the amount of one thousand dollars, the same reasons will require, that the rule adopted by the county court should be adhered to. In no other way can we give effect to the agreement between Paris, the plaintiff, and his tenant, Chase; and the reason why this agreement should be broken up and the relation of landlord and tenant be disturbed by these defendants is not apparent to me.
The plaintiff was the owner of the farm and of all the stock originally placed thereon. When Chase took a lease of the same, he became obligated to pay the annual rent, and was to be owner of *287the stock and farming tools, provided he paid for them in the manner stipulated ; and as a security for the payment of the rent, and also for the payment for the stock, the stipulation in the lease was made, that the said stock and farming tools now on the premises (being those originally leased with the farm) and “all and any other stock and farming tools, which may from time to time, or at any time hereafter, be added to or substituted for the same, shall be and remain as the sole property of the said Caleb, &c., as a lien, or security, in his and their hands for the payment of said rent and the performance ” &c. of the covenants on the part of Chase, without any. other limitation as to the amount, except as to the amount of stoek and farming tools necessary for the place.
By the construction which is now given by the court a limitation is added to the lease, by declaring that it shall be security only for a certain amount, which, it will be seen, is wholly destroying the agreement of the parties. The stock and farming tools put on to the premises by the plaintiff amounted to one thousand dollars. This he is permitted to recover back, whether-the property to this amount was the original stock and farming tools, placed there by him, or that which has been added to or substituted for the same by Chase; but he is not permitted to recover for any thing farther, though Chase expressly agreed, that he should hold the same as security for the rent, which, to a considerable amount, was to fall due in a few days. Now I can see no valid objection to giving effect to this stipulation in the lease, as the parties intended, and which was made and entered into in good faith and without any fraud ; for it is to be borne in mind, that the question of fraud was submitted to the jury, and by their finding they have negatived and repudiated the idea of fraud, and have found that there was none, either in making the lease, or in the manner in which it was managed, either by Chase, or by the plaintiff.
It is readily admitted, that under a lease for years the tenant usually becomes the owner, during and at the expiration of the tenancy, of all the hay, manure, dead and live stock on the farm, unless it is stipulated to the contrary between him and the landlord ; and if there is such a stipulation, in my opinion the parties are bound by it, and the right of property is regulated by the agreement. This is so laid down in all the treatises on the law of landlord and tenant; and it *288is also laid down, that, when there are any stipulations, the only questions, which can arise, are, as to the construction put upon the agreement. Archbold’s Landlord & Tenant 357. Thus the manure, which is to be on the farm at the expiration of the lease, becomes the property of the landlord, or of the in-coming tenant, as the parties agree, although it is not in esse at the time. In the early case of Grantham v. Hawley, Hob. 132, [14 Vin. 72,] it was determined, that the owner of the land might bargain with his lessee in relation to the future crops, — the court saying, “ that he who has the land may grant all the fruits, which may arise upon it afterwards, and the property shall pass as soon as the fruits are extant.”
In accordance with this principle the supreme court of Massachusetts, in the case of Lewis v. Lyman, 22 Pick. 437, held, where a landlord had demised a farm, and had furnished twelve cows, and by the lease it was stipulated that the winter manure should be put on to the land, that the hay should be fed out on the farm, that half of the calves should be reared and the other half killed for veal, that this did not vest in the tenant a property in the hay and calves, so as to render the same liable to an attachment at the suit of his creditors, but that it required that the hay should be consumed on the farm and that the calves should be there kept; and the sheriff, who had attached them as the property of the tenant, was held liable to the landlord. The subject was fully considered, and the opinion of the court was elaborate and able.
When I tried this case in the county court, I had some difficulty in my own mind in relation to giving any effect to this lease, beyond the cows, or property which originally belonged to the place, arising from the technical rule, that, to make a grant valid in law, the subject of it must have an existence, either actual or potential, at the time of the grant, and that a mere possibility is not assignable, as was considered in the old case of Wood v. Foster, 1 Leon. R. 42. That difficulty, however, is overcome by the court in this case, by giving effect to the lease to the amount of one thousand dollars, without inquiring whether the property was in esse at the date of the lease; and this militates as much with the principle, as to give to the lease the effect which was given to it by the county court. This difficulty did not seem so formidable, when I found that at law, between landlord and tenant, crops to be grown and manure to be *289made long after the date of a lease might be granted and sold, — that an assignment of freight to be earned has been upheld in Leslie v. Guthrie, 1 Bing. 697, [27 E. C. L. 550,] — that the same doctrine was established in equity In re Ship Warre, 8 Price 269, (n.) — that in Langton v. Horton, 1 Hare 549, an assignment of a whale ship and her tackle and appurtenances and all oil and head matter and other cargo, which might he caught and brought home, was held valid against an execution creditor of the assignor, — that Judge Story, in the case of Mitchell v. Winslow, 6 Law Rep. 347, held, that courts of equity support assignments of contingent interests and expectations, and also of things which have no present actual potential existence, but rest in mere possibility only, and arrived at what appeared to me to be a correct conclusion, “ that it was a clear result of all the authorities, that, whenever the parties, by their contract, intend to create a positive lien, or charge, either upon real or upon personal property, whether then owned by the assignor, or contractor, or not, or, if personal property, whether it is then in esse, or not, it attaches, in equity, as a lien, or charge, upon the particular property, as soon as the assignor, or contractor, acquires a title thereto, against the latter and against all persons asserting a claim thereto under him, either voluntarily, or with notice, or in bankruptcy.” If the plaintiff had this undoubted right against his lessee, and against the execution creditors of the lessee, the present defendants, I thought it would be altogether superfluous to limit the recovery to the hay and cows originally put upon the farm by the plaintiff, and their increase, and to turn the parties to a court of equity for the stock added, when, according to the authorities cited, the remedy of the plaintiff against the defendants was undoubted and his right incontrovertible.
I can see no equity in the claim of the defendants. They were mere intruders, without any right, intruding upon and breaking up the relation of landlord and tenant, taking property to which their debtor had no legal claim, until he performed his covenants, having notice of the lease, the same being upon record; and of course, if they had examined the lease, they were acquainted with all its terms and stipulations. I can see no justice in their defence; and, either at law or in equity, they were liable to the plaintiff for all the property they wrongfully took, and for all the damages which the plaintiff has *290sustained by reason of their disturbing the occupation and possession of the tenant; and in my opinion they were liable as well at law, as in equity, as no fraud was found in the plaintiff, or in his tenant, and no attempt to screen any of the property of Chase. I should affirm the judgment of the county court in awarding damages for all the hay, stock, &c., which the defendants took from the farm ; but, as I have already remarked, my brethren not being willing to hold them accountable to this extent, I concur with them in the judgment they have rendered, as this case has been twice argued. It seems to me to be unnecessary to put the parties to the expense of a farther litigation.